     Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 1 of 18 PageID: 9

                                                                                                                      Page 2

          MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                           SENTENCE BY A PERSON IN FEDERAL CUSTODY

 United States District Court
                                                             I District   of New Jersev
 Name   (under which you were convicted):                                             Docket or Case No.:
     Corey Moore                                                                       1:18-cr-00~99-NLH-1
 Place of Confinement:                                                          Prisoner No.:
     Federal Correction Inst. McKean
 UNITED STATES OF AMERICA                                            Movant      (include name under which you were convicted)

                                                                   Corey Moore
                                                        v.


                                                       MOTION

1.   (a) Name and location of court that entered the judgment of conviction yo~-:;re challenging:
     United States District Court
     District of New Jersey
     Mitchell H. Cohen Building and U.S. Courthouse
                                                                                                         RECEIVED
     Fourth and Cooper Street, Camden, New Jersey, 08101
                                                                                                              NOV 18 2019
     (b) Criminal docket or case number (if you know): 1: 18-cr-00199-NLH-1
2.   (a) Date of the judgment of conviction (if you know): September 17, 2018


     (b) Date of sentencing:        MA<LCh    BI lo/q
3.   Length of sentence:             q&f'IWiJ-Ph .5
4.   Nature of crime (all counts):




5.   (a) What was your plea? (Check one)
         (1)   Not guilty D                   (2)     Guilty xx           (3)     Nolo contendere (no contest) D
     (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count
     or indictment, what did you plead guilty to and what did you plead not guilty to?




6.   If you went to trial, what kind of trial did you have? (Check one)                   Jury D             Judge only D
     Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 2 of 18 PageID: 10

                                                                                                Page 3

7.   Did you testify at a pretrial hearing,- trial, or post-trial hearing?   Yes D       No D
8.   Did you appeal from the judgment of conviction?                         Yes ID<:    No D
9.   If you did appeal, answer the following:
     (a) Name of court: Third Circuit Court of Appeals
     (b) Docket or case number (if you know):           u,J ll
     (c) Result:   IAN IL
     (d) Date of result (if you know):   (AJJ ~
     (e) Citation to the case (if you know):·     lA 1f.J ~
     (f) Grounds raised: Ineffective Assistance of counsel




     (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes D   No ~x
         If "Yes," answer the following:
         (1) Docket or case number (if you know):
         (2) Result:


         (3) Date of result (if you know):
         (4) Citation to the case (if you know):
         (5) Grounds raised:




10. Other than the direct appeals listed above, have you previously filed any other motions,
     petitions, or applications concerning this judgment of conviction in any court?
         Yes D     No f1iX
11. If your answer to Question 10 was "Yes," give the following information:
     (a) (1) Name of court:
         (2) Docket or case number (if you know):
         (3) Date of filing (if you know):
Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 3 of 18 PageID: 11
                                                                                            Page 4

   (4) Nature of the proceeding:
   (5) Grounds raised:




    (6) Did you receive a hearing where evidence was given on your motion, petition, or
    application?     Yes D No ,o
    (7) Result:                                 DlJ }ff
    (8) Date of result (if you know):
(b) If you filed any second motion, petition, or application, give the same information:
    (1) Name of court:
    (2) Docket or case number (if you know):
    (3) Date of filing (if you know):
    (4) Nature of the proceeding:
    (5) Grounds raised:




    (6) Did you receive a hearing where evidence was given on your motion, petition, or
    application?    Yes D      No D
    (7) Result:
    (8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?
    (1) First petition:      Yes D      No D
    (2) Second petition:     Yes D      No D
   Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 4 of 18 PageID: 12

                                                                                                  Page 5 ·

    (d) If you did not appeal from the action on any motion, petition, or application, explain briefly
    why you did not:




12. For this motion, state every ground on which you claim that you are being held in violation of the
    Constitution, laws, or treaties of the United States. Attach additional pages if you have more
    than four grounds. State the facts supporting each ground.


GROUND ONE: Ineffective Assistance of Counsel: Failed to consult with him about
   the advantages and disadvantages of filing an appeal.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
     See Attached document




(b) Direct Appeal of Ground One:
    (1) If you appealed from the judgment of conviction, did you raise this issue?
                Yes D     No   u
    (2) If you did not raise this issue in your direct appeal, explain why: Not cognizable on direct
     appeal



(c) Post-Conviction Proceedings:
    (1) Did you raise this issue in any post-conviction motion, petition, or application?
                Yes D No XX
    (2) If your answer to Question (c)(l) is "Yes," state:
    Type of motion or petition:
    Name and location of the court where the motion or petition was filed:
   Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 5 of 18 PageID: 13

                                                                                                  Page 6

   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order; if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes O     No 0
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes O     No 0
   (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
       Yes O     No 0
   (6) If your answer to Question (c)(4) is ''Yes," state:
   Name and location of the court where the appeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




GROUND TWO: Ineffective Assistance o:fi Counsel: Instructed Anne C. Singer, Esq.,
     to fime notice of appeal but Anne              c. Singer, Esq., decided on her own not to do so.
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

     See Attached Document
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 6 of 18 PageID: 14

                                                                                             Page 7




(b) Direct Appeal of Ground Two:

   (1) If you appealed from the judgment of conviction, did you raise this issue?
       Yes D     No Jal:
   (2) If you did not raise this issue in your direct appeal, explain why: Not cognizable on direct appeal




(c) Post-Conviction Proceedings:

   (1) Did you raise this issue in any post-conviction motion, petition, or application?
       Yes D     No JG
   (2) If your answer to Question (c)(l) is ''Yes," state:
   Type of motion or petition:
   Name and location of the court where the motion or petition was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes D     No D
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes D     No D
   (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
       Yes D     No D
   (6) If your answer to Question (c)(4) is ''Yes," state:
   Name and location of the court where the appeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):
   Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 7 of 18 PageID: 15

                                                                                                  Page 8

   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




GROUND THREE:               Ineffective Asshtance of Counsel: Erroneous Advice


(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

    See Attached Document




(b) Direct Appeal of Ground Three:

    (1) If you appealed from the judgment of conviction, did you raise this issue?
        Yes O     No :ial
    (2) If you did not raise this issue in your direct appeal, explain why: Not cognizable       on
    direct appeal


(c) Post-Conviction Proceedings:
    (1) Did you raise this issue in any post-conviction motion, petition, or application?
        Yes O     Nox5l
    (2) If your answer to Question (c)(l) is "Yes," state:
    Type of motion or petition:
    Name and location of the court where the motion or petition was filed:


    Docket or case number (if you know):
    Date of the court's decision:
   Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 8 of 18 PageID: 16

                                                                                                  Page 9

    Result (attach a copy of the court's opinion or order, if available):




    (3) Did you receive a hearing on your motion, petition, or application?
        Yes D     No D
    (4) ~id you appeal from the denial of your motion, petition, or application?
        Yes D     No D
    (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
        Yes D     No D
    (6) If your answer to Question (c)(4) is ''Yes," state:
    Name and location of the court where the appeal was filed:


    Docket or case number (if you know):
    Date of the court's decision:
    Result (attach a copy of the court's opinion or order, if available):




    (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
    raise this issue:




GROUND FOUR:


(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 9 of 18 PageID: 17

                                                                                             Page 10




(b) Direct Appeal of Ground Four:
   (1) If you appealed from the judgment of conviction, did you raise this issue?
       Yes D No D
   (2) If you did not raise this issue in your direct appeal, exp.lain why:




(c) Post-Conviction Proceedings:
   (1) Did you raise this issue in any post-conviction motion, petition, or application?
       Yes D No D
   (2) If your answer to Question (c)(l) is ''Yes," state:
   Type of motion or petition:
   Name and location of the court where the motion or petition was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes D     No D
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes D     No D
   (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
       Yes D     No D
   (6) If your answer to Question (c)(4) is "Yes," state:
   Name and location of the court where the appeal was filed:




   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 10 of 18 PageID: 18

                                                                                                Page 11

   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




13. Is there any ground in this motion that you have not previously presented in some federal court?
   If so, which ground or grounds have not been presented, and state your reasons for not
   presenting them:




14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
   for the judgment you are challenging?        Yes..ki       No D
   If "Yes," state the name and location of the court, the docket or case number, the type of
   proceeding, and the issues raised.

                              LhitJ tHLLLtr-P UL\(l;f Gt A~~~


15. Give the name and address, if known, of each attorney who represented you in the following
   stages of the judgment you are challenging:
   (a) At preliminary hearing:    L1' sa LJ211.1,·~ 1 [ S(;J,

   (b) At arraignment and plea:    Lts-a- Lew ,'j fs~     I



   (c) At trial:


   (d) At sentencing:
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 11 of 18 PageID: 19

                                                                                                Page 12

   (e) On appeal:


   (f) In any post-conviction proceeding:         ~\ ~

   (g) On appeal from any ruling against you in a post-conviction proceeding:




16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in
   the same court and at the same time?            Yes ~No D
17. Do you have any future sentence to serve after you complete the sentence for the judgment that
   you are challenging?        Yes D No     &ii
   (a) If so, give name and location of court that imposed the other sentence you will serve in the
   future:


   (b) Give the date the other sentence was imposed:
   (c) Give the length of the other sentence:
   (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
   judgment or sentence to be served in the future?      Yes   'id'   No D
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 12 of 18 PageID: 20

                                                                                               Page 13

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
    must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not
   bar your motion.*
                       See attached Document




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA'') as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
    A one-year period of limitat1.on shall apply to a motion under this section. The limitation period
    shall run from the latest of -
        (1) the date on which the judgment of conviction became final;
        (2) the date on which the impediment to making a motion created by governmental action in
        violation of the Constitution or laws of the United States is removed, if the movant was
        prevented from making such a motion by such governmental action;
        (3) the date on which the right asserted was initially recognized by the Supreme Court, if
        that right has been newly recognized by the Supreme Court and made retroactively
        applicable to cases on collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could have been
        discovered through the exercise of due diligence.
  Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 13 of 18 PageID: 21

                                                                                                   Page 14

Therefore, movant asks that the Court grant the following relief:




or any other relief to which movant may be entitled.




                                                            Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
                 (month, date, year).




Executed (signed) on    \ \J   - ) \ - \~         (date).
   Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 14 of 18 PageID: 22

                                                                                                              Page 15


I declare (or certify, verify, or state) under penalty of perjury that I have been notified that I must include in this
motion all the grounds for relief from the conviction or sentence that I challenge, and that I must state the facts
that support each ground. I also understand that if I fail to set forth all the grounds in this motion, I may be
barred from presenting additional grounds at a later date.




Executed (signed) on                                                  (date)




Signature ofMovant




If the person signing is not movant, state relationship to movant and explain why movant is not signing this
motion.
       Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 15 of 18 PageID: 23




                                                                                                      FOR     THE
                                                                                         DISTRICT OF ·NEW JERSEY

              Moorl::;;}
              ,.;;Petitioner,
              ·r·fiJnft
v.                                                                                                                               Case No. l:lB~cr-00199:-NLH-l

UnitedcfStates,
     ''"'Respoudaut,

                                                MOTION UNDER 2.8 U.S.C. §n55 TO VACATE, SET ASIDE,
                                                OR CO"RRECT .. SENTENCE BY A PERSON IN FEDERAL CUSTODY

                                Petitioner, i~:~ey Moore; was A:~1~sen.ted by Anni~::g~) Singer, Esq.
             z'.i:~ii?.~~iJ                                                 .rY.i:~~                                 I~~ ~{?#'~~.
                                                                                                                          ..                             .;{'~:it~\!.
On mot~pp.'~Jof the Uni.tedt~._!:,~tes, the Courdh~lFdismissed cou~t~siJi-7, 9-12, U-l,,R.J,~

a.nd 17-24 of the indictment.

         ~t~ii\e Petitioner Jf;~~ed guilty to J{:Jts 8 and 16 of·;t~;'~\. INDICTMENT oni(}~i
         ...~-t\i1::.\\
Sept~ft\~_,iir 17, 2018.

                For the purpose of this motion: Ground One: Ineffective Assistance: Failed
                                                                          .,i,t--~{,t                           ,-.,:.:;~,!)..                        • :;7i(l\'•.                           .--···~:i,.•,,
to cpJJ'.'Jiu. t with him ab.9.'iit'Jthe advantage~1(an:~. disadvantage~Jfofi\tfiliog an app~!'=ll~'Jr

                                                      In_      He;~t~t:.                No. 18-4023i\:,t Cir. August                          ~ij;;£f~;Ol9)                The Cour·:~t/fN·

stated that "the allegations in Herring's motion demonstrated that his attorney

was ob.J.,j.gated to consulruJ-lith him
        :(:,;.)'\'                                                     f ': )r,
of fil;Jng a!l appeal bu~.,;Jailed to
      i{,, )i                                                      K: '_))
Court in Roe v. Flores-Oitega, 528 U.S.

"consult" with their criminal-defendant tlient about appealing.

                Ground Two: Instructed Anne C. Singer, Esq. to file notice of appeal
                              ,,!)· •• •                                                ,')'·•·,

but Anna                  c.:     Singer decided on her own not to do -~o. Ineffective As.sistance.

                                                                                                                                             S.,Ct.                  ,
                                                                                                               0

     ;(:;:''•support: Gilberto\Garza v. Idaho/" 586 US.                                                                              , 139                               203 LEd2d ?1},.
     ~- ~;> .:~···                                               \~~   <?~:.:.:;-s·                       -'.~."'":'':                        \::_;~~·;;.<-'                         ;~,t\'{," '.

(2019) The presumption of prejudice recognized· in Roe v. Flores-Ortega, 528

U.S. 470 (2000), applies reg~rdless of whether a :defendant had signed an appeal

waiver.

               Ground Three: Ineffective Assistance: Erroneous advice


                                           •i
                                                 '-1',
                                                      •• ~-.                                       ,.,,
                                                                                                    i~  p age 1
                                            1,,, ,•       '
        Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 16 of 18 PageID: 24




         \~~pport: During                 .Pi;~-, process,   Corey(~6ore, .repe:;;tedl;;;~iked                   Arme C. Si~;;~,
Esq. whether he would face enhancement for Trafficking; Anne C. Singer, Esq •
                     .:.:·::·:,:_·.; ..
                   ..;,.,,, .. -;
assured hilri~itha.t
          1~z::~fi
Moore accepted a plea


                                                                                                                           ~f~~-r~:··
                                                                                                                              t~;,~=
          This motion is timely filed. Mr. Moore's time for filing a timely appeal

under Fed. R. App. Pro. 4(b)(l)(A) expired on March 25, 2019.
                                                                                                    ;~·- ..



         ,JTherefore, Movant:e,as~f that the Cou;i;J-i*'grant the
         :.~\r:::~if?                       ·~r:41tJ~~· ·          -~\~1#ff
without trafficking enhancement, or any other relief to




          I declare under Penalty of perjury that the foregoing is true and corrct

                                                                                                   28   u.s.c.   §2255,"
                                                                                                   <~~~;;,~;
Date:    Io/ I ~111                                                            /s/ Corey Moore
                                                                  . ,t.-?Jt,,.,P.O.B. 8000   .,:,:1lfk
                                                                  ·,[:ABradfor,         P.A. 16791
                                                                    "'r?:f:;~:                 'r 1'~\r:·:


                                                                 {:::::~}                           :{t::Ji


                          .r




                                                                                 1'     -- .··~                                         I\
                                                                                 r..      ' .~ ~
                                                                                  11,                            1,,
                                                             page 2
      Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 17 of 18 PageID: 25



                                                                                   ,•.•.. i .• ··-   .


                                                              CERTIFICATE OF SERVICE
     I certify.that a true and correct copy of the withing "§2255" to vacate, correct,
or set as1de Judgment," waii'served
  ~;;~;~i~:?!~e~                U S 0~
    ,.•.",,-, Diana Carrig 4th Floor
                                         '.;~t~]/~',~:f:'
           401 Market ST.
           Camden, NJ 081 OJ
           United States ·{if


                                                                                                         /s/ Corey Moore




              -·~.:.:                                ·~'   .. ':',;.




                                                                                                                                 ...,ii,·
                    .f       ii.,
                                                                                                                           I,,
                                                                                                                                  '~   .~ :;
                    L, ...:·----;·                                     Ii,,·',•
                                                                                                                                 .J' ·'

                                                                                  page 3
Case 1:19-cv-19107-NLH Document 4 Filed 11/18/19 Page 18 of 18 PageID: 26




                 <==> 70988-050<==>
                          Clerk Of The Court
                          1st Floor Noel Hillman
                          401 Market ST
                          Camden, NJ ,08101
                          United States
